NOYES, Circuit Judge.
The motion to compel a witness to answer questions is withdrawn and does not require consideration.
The motion to make Ernest J. Willis a party defendant cannot be granted upon the conditions stated in the complainants’ memorandum. Therefore, in accordance with complainants’ request, it is denied without prejudice to further proceedings.
The motion to make the Whittaker Chain Treád Companjr a party defendant must be denied. This is a Massachusetts corporation, without any place of business in the Southern district of New York. It could not originally have been joined as a defendant in this suit. The reason urged why it should now be brought in is that .it has so contributed to the defense that it will be bound by the decree. This may be true. It may be established that this corporation is a privy to the suit and will be privy to the judgment. But I know of no principle upon which a court acquires jurisdiction over persons merely because by reason of their conduct they will be bound by its decrees. And if the court has not now jurisdiction over this foreign corporation it cannot order it to be made a party. •